Order entered June 3, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01583-CR

                         BENJAMIN KNIGHTEN BURCH, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-00319-Q

                                             ORDER
       The Court REINSTATES the appeal.

       On May 18, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in this appeal. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for

the record; (3) appellate counsel timely requested preparation of the record; (4) Melissa Garza,

former official court reporter of the 204th Judicial District Court recorded the proceedings; (5)

Ms. Garza is now the official court reporter of the County Criminal Court No. 4; (6) Ms. Garza’s

explanation for the delay in filing the record is her workload; and (7) Ms. Garza requested until

June 18, 2015 to file the record in this appeal.
           We ORDER court reporter Marissa Garza to file the complete record, including all

exhibits admitted into evidence, by 4:00 p.m. on FRIDAY, JUNE 19, 2015. We note the record

was originally due on February 10, 2015, and is now four months overdue. Accordingly, no

further extensions will be granted.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, official court reporter, County Criminal Court No. 4, and to counsel for all

parties.

                                                   /s/   ADA BROWN
                                                         JUSTICE